 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                           No. CR-17-50132-01-PHX-GMS
10                          Plaintiff,
11   v.                                                  ORDER OF DETENTION
12   Kevin Enrique Zavala,
13                          Defendant.
14            A detention hearing and a preliminary revocation hearing on the Petition on
15   Supervised Release were held on September 24, 2019.
16            The Court Finds that the Defendant has knowingly, intelligently, and voluntarily
17   waived his right to a detention hearing and a preliminary revocation hearing and has
18   consented to the issue of detention being made based upon the allegations in the Petition.
19            The Court Further Finds that the Defendant has failed to sustain his burden of proof
20   by clear and convincing evidence pursuant to Rule 32.1(a)(6), FED.R.CRIM.P., that he is
21   not a serious flight risk. United States v. Loya, 23 F.3d 1529 (9th Cir. 1994).
22            IT IS ORDERED that the Defendant shall be detained pending further order of the
23   court.
24            Dated this 25th day of September, 2019.
25
26
                                                                Honorable John Z. Boyle
27                                                              United States Magistrate Judge
28
